                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:18-CV-00012-GCM
 JAMES PARKS,                                       )
                                                    )
                 Plaintiffs,                        )
                                                    )
     v.                                             )              ORDER
                                                    )
 LOUISIANA-PACIFIC                                  )
 CORPORATION,
                                                    )
                 Defendants.                        )
                                                    )

          THIS MATTER COMES before this Court on the Court’s own Motion. The trial for this

matter is currently set for May 13, 2019. Due to the pending Motion for Summary Judgment (Doc.

No. 18), the Court will continue the trial in this matter. The trial date will be re-set by later Notice

of this Court.

          SO ORDERED.


                                           Signed: April 9, 2019
